Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 1 of 9 PageID #:60808

                                                                                  3589

   1                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION

   3   MOTOROLA SOLUTIONS, INC., and MOTOROLA                )   No. 17 CV 1973
       SOLUTIONS MALAYSIA SDN. BHD,                          )
   4                                                         )
                       Plaintiffs,                           )
   5   vs.                                                   )   Chicago, Illinois
                                                             )
   6   HYTERA COMMUNICATIONS CORPORATION, LTD.,              )   January 13, 2020
       HYTERA AMERICA, INC., and HYTERA                      )
   7   COMMUNICATIONS AMERICA (WEST), INC.,                  )
                                                             )
   8                   Defendants.                           )   10:00 a.m.

   9                              TRIAL - VOLUME 25-A
                               TRANSCRIPT OF PROCEEDINGS
  10
                  BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
  11                               and a jury

  12   APPEARANCES:

  13   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                   BY: MR. ADAM R. ALPER
  14                                    MR. AKSHAY DEORAS
                                        MR. BRANDON HUGH BROWN
  15                               555 California Street
                                   Suite 2700
  16                               San Francisco, California 94104
                                   (415) 439-1400
  17
                                   KIRKLAND & ELLIS, LLP
  18                               BY: MR. MICHAEL W. DE VRIES
                                        MR. CHRISTOPHER M. LAWLESS
  19                               333 South Hope Street
                                   Suite 2900
  20                               Los Angeles, California 90071
                                   (213) 680-8400
  21

  22
       Court Reporter:             JENNIFER COSTALES, CRR, RMR
  23                               Official Court Reporter
                                   219 South Dearborn Street, Room 2342
  24                               Chicago, Illinois 60604
                                   (312) 435-5895
  25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 2 of 9 PageID #:60809

                                                                                 3590

   1   APPEARANCES (Continued:)

   2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                   BY: MS. MEGAN MARGARET NEW
   3                               300 North LaSalle Street
                                   Chicago, Illinois 60654
   4                               (312) 862-7439

   5                               KIRKLAND & ELLIS, LLP
                                   BY: MS. LESLIE M. SCHMIDT
   6                               601 Lexington Avenue
                                   New York, New York 10022
   7                               (212) 446-4763

   8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                   BY: MR. SCOTT M. RICHEY
   9                                    MR. MICHAEL J. ALLAN
                                        MS. JESSICA ILANA ROTHSCHILD
  10                                    MS. KASSANDRA MICHELE OFFICER
                                   1330 Connecticut Avenue NW
  11                               Washington, DC 20036
                                   (202) 429-6230
  12
                                   STEPTOE & JOHNSON, LLP
  13                               BY: MR. DANIEL S. STRINGFIELD
                                   227 West Monroe Street
  14                               Suite 4700
                                   Chicago, Illinois 60606
  15                               (312) 577-1300

  16

  17   ALSO PRESENT:               MR. RUSS LUND and
                                   MS. MICHELE NING
  18

  19

  20

  21

  22

  23

  24

  25
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 3 of 9 PageID #:60810

                                                                                             3591

              1         (Proceedings heard in open court.           Jury out)

              2               THE CLERK:     17 C 1973, Motorola versus Hytera.

              3               THE COURT:     We're a little short on the right here.

              4               MR. ALPER:     Yes, I think we're still waiting for

00:00:16      5   Hytera's counsel.

              6               THE COURT:     Okay.

              7          (Pause)

              8               MR. ALLAN:     Good morning, Your Honor.

              9               THE COURT:     Good morning.

00:03:09     10               I want to certainly give you time to deal with this

             11   issue, but once again to advise you that one juror has called

             12   in and said she will not be here because there has been a

             13   death in the family.        She indicated that there might be a

             14   problem even in coming in tomorrow or with respect to a

00:03:27     15   funeral.

             16               So I wanted to bring that to your attention so that

             17   you can advise the Court in terms of what you are asking the

             18   Court to do, whether to continue the trial or to proceed with

             19   seven rather than eight jurors.

00:03:45     20               So if you need time to confer with your

             21   decision-making parties, we'll pass the matter for 10 minutes

             22   or so, unless you are ready to deal with it immediately.                  Do

             23   you need time to work this over?

             24               MR. ALLAN:     Just one question, Your Honor.          Do we

00:04:04     25   know how long the juror, the juror would need to be out?
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 4 of 9 PageID #:60811

                                                                                            3592

              1               THE COURT:     I haven't spoken to her.         Mr. Fulbright

              2   did.

              3               THE CLERK:     She said a couple of days at least.

              4               MR. ALLAN:     I think if it's a couple days, from our

00:04:17      5   perspective, obviously the trial has been going on for some

              6   time, there is still some time left, and if we lose another

              7   juror, we're down to --

              8               THE COURT:     Seven.

              9               MR. ALLAN:     Yeah, we're down to seven, which is a

00:04:29     10   little risky.      I think our preference would be to continue

             11   until the juror can come back.

             12               THE COURT:     All right.     So here is what we are

             13   dealing with in terms of a continuance, however.               I have said

             14   we would not proceed on Fridays.           Other jurors are relying on

00:04:40     15   that.    And Monday happens to be a holiday.

             16               But in any event, what is Motorola's position?

             17               MR. ALPER:     May we ask Your Honor which juror?

             18               THE COURT:     Do you know?

             19               THE CLERK:     I'm not absolutely certain, but I think

00:04:51     20   it's Elizabeth Ashby.        I'll know when they sign in.

             21               MR. ALPER:     Ms. Ashby.

             22               THE COURT:     We will know for sure when the other

             23   jurors do arrive.       We have not been in touch with the other

             24   jurors.     We had assumed that they were en route.

00:05:06     25               MR. ALPER:     May we have just a couple moments to
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 5 of 9 PageID #:60812

                                                                                            3593

              1   confer?

              2               THE COURT:     Certainly.     And when we return we will

              3   know what jurors are here.

              4               All right.     We'll pass the case.

00:05:14      5               MR. ALPER:     Thank you, Your Honor.

              6          (Recess.     Jury out)

              7               THE COURT:     Good morning again, counsel.

              8               Blame the partner.

              9          (Pause)

00:15:44     10               THE COURT:     Good morning, counsel.

             11               The juror who called is Elizabeth Ashby.

             12               MR. ALPER:     Thank you, Your Honor.

             13               So for Motorola we'd like to not excuse the juror,

             14   and that obviously means that we can't have court today and it

00:16:02     15   sounds like at least one or maybe other days this week.

             16               Our recommendation would be, just so we know what our

             17   schedule this week is, that if Mr. Fulbright could reach out

             18   again to the juror, we could, with your permission of course,

             19   we could figure out which days she needs to take off and then

00:16:19     20   we could inform the rest of the jury as to which day they

             21   should come back.

             22               That's one way to do it.         Of course, if you have

             23   another way you would prefer to proceed, that's --

             24               THE COURT:     I want to hear what Hytera has to say.

00:16:31     25               MR. ALLAN:     Thank you, Your Honor.
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 6 of 9 PageID #:60813

                                                                                            3594

              1               We agree.     There has obviously been a number --

              2               THE COURT:     You understood all that?

              3               MR. ALLAN:     I did.    I think I did, Your Honor.

              4               THE COURT:     What did he say?

00:16:39      5               MR. ALLAN:     He said he would like to keep the juror

              6   on the jury.      He'd like to have Mr. Fulbright go check about

              7   her schedule so we understand when we resume.

              8               THE COURT:     Okay.    I think we have to take a

              9   realistic attitude here.         It isn't just to deal with the death

00:16:52     10   and go to a funeral, come back and be on a jury.               There is a

             11   little more to it, one would think --

             12               MR. ALPER:     Certainly, Your Honor.

             13               THE COURT:     -- in terms of basic courtesy --

             14               MR. ALPER:     Absolutely.

00:17:03     15               THE COURT:     -- and recognition of what has happened

             16   in her life.

             17               MR. ALPER:     Certainly, Your Honor, we agree, we

             18   agree.     And so we want to accommodate, from Motorola's

             19   perspective, we want to accommodate that.

00:17:10     20               THE COURT:     Well, let me press you on this.          Neither

             21   party agrees to proceed with seven, is that right?

             22               MR. ALPER:     Correct, Your Honor.

             23               THE COURT:     Is that right?

             24               MR. ALLAN:     That's correct, Your Honor.

00:17:19     25               THE COURT:     All right.     I think the simple way to
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 7 of 9 PageID #:60814

                                                                                              3595

              1   deal with this would be to continue the case until next

              2   Tuesday because, as I've said, we want to accommodate the

              3   juror, give her time to deal with the issue.              And I've told

              4   other jurors that they can make plans in accordance with not

00:17:40      5   being here on Fridays.         Monday happens to be a holiday.            So

              6   the simple solution as I see it would be to bring in the

              7   jurors and tell them of this event and tell them to return on

              8   Tuesday.     That would be the 21st.

              9               MR. ALPER:     That makes sense to us, Your Honor.

00:17:58     10               THE COURT:     Do you agree?

             11               MR. ALLAN:     Agreed, Your Honor.

             12               Just one thing to note.        Obviously it adjusts the

             13   schedule.     We have one of our experts that has a scheduling

             14   issue toward the end of the month.            We are going to see if we

00:18:11     15   can shuffle some of the witness order to address that.                    But we

             16   may be coming to the Court for an accommodation to the extent

             17   it's required because of this.

             18               THE COURT:     Well, that's why I'm here.         Very well.

             19               MR. ALLAN:     Thank you.

00:18:22     20               THE COURT:     Okay.    Mr. Fulbright, please ask the

             21   jurors to come in.

             22          (Pause)

             23               THE COURT:     This may take a few minutes.          Please be

             24   seated.

00:19:33     25          (Jury in)
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 8 of 9 PageID #:60815

                                                                                            3596

              1               THE COURT:     All right.     Good morning, members of the

              2   jury.

              3               We are sad to tell you that there has been a death in

              4   the family of one of your fellow jurors, Elizabeth Ashby.

00:19:55      5               In light of that event, it is necessary for the case

              6   to be continued.       So the Court is exercising discretion.             And

              7   I've conferred with counsel.          As I told you earlier, we would

              8   not proceed on Fridays.         And some of you have probably made

              9   plans in that regard, and we are well aware of that.                Monday

00:20:16     10   happens to be a holiday.         And of course it will take at least

             11   several days for Elizabeth Ashby to deal with the tragedy in

             12   her family.

             13               So all said and done, the Court is ordering that the

             14   trial will be continued until next Tuesday.              As I say, we have

00:20:37     15   conferred regarding this matter.           It's an exercise of

             16   discretion on my part.         So you are to return Tuesday, the

             17   21st, at 10:00 o'clock.         Tuesday, the 21st, 10:00 o'clock.

             18               If any of you have any questions, you may raise your

             19   hand and I'll try to deal with that.

00:20:57     20               No hands have gone up.        You are excused.

             21               Put your question in writing, put your question in

             22   writing, and if it requires bringing everybody back, we will

             23   come back.      But put the question in writing.

             24               Would you remain for a minute or two, counsel.

00:21:15     25           (Jury out)
           Case: 1:17-cv-01973 Document #: 919 Filed: 02/26/20 Page 9 of 9 PageID #:60816

                                                                                            3597

              1               THE COURT:     Please be seated.

              2               We know what the question will be.           Are you ready to

              3   answer it?

              4               THE CLERK:     No question.

00:22:18      5               THE COURT:     No question.      Thank you, counsel.

              6   Tuesday.

              7               MR. ALPER:     Thank you, Your Honor.

              8               MR. ALLAN:     Thank you, Your Honor.

              9               THE COURT:     Let me say if this issue regarding

00:22:32     10   rescheduling is of any significance, you can come in routinely

             11   and bring the matter to the Court's attention.

             12               MR. ALLAN:     Very good.     Thank you, Your Honor.

             13               THE COURT:     Okay.    Thank you.

             14               THE CLERK:     I'll contact the juror and let her know.

00:22:42     15               THE COURT:     Yes, immediately, with our condolences of

             16   the Court, her fellow jurors and all concerned.               Thank you.

             17          (Adjournment 10:25 a.m. to 10:00 a.m., January 21, 2020)

             18

             19                              C E R T I F I C A T E

             20
                           I, Jennifer S. Costales, do hereby certify that the
             21   foregoing is a complete, true, and accurate transcript of the
                  proceedings had in the above-entitled case before the
             22   Honorable CHARLES R. NORGLE, one of the judges of said Court,
                  at Chicago, Illinois, on January 13, 2020.
             23
                                                     /s/ Jennifer Costales, CRR, RMR
             24                                      Official Court Reporter
                                                     United States District Court
             25                                      Northern District of Illinois
                                                     Eastern Division
